Citation Nr: 0310582	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-23 613	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for fibrositis of the 
lumbar muscle fascia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In August 2002, the Board undertook additional development in 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

A February 2003 VA examination report, as well as April and 
December 2002 VA treatment records, have been submitted 
subsequent to the RO's last review of the claim and without 
the veteran's waiver of the RO's initial consideration.  On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the Board may not review evidence 
on an initial basis.  Disabled American Veterans and 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  
The February 2003 VA examiner noted that range of motion 
studies of the lumbosacral spine were provided in the 
goniometric examination.  The results of the goniometric 
studies are not, however, included with the examination 
report or associated with the veteran's claims file.  This 
information is relevant and must be considered in reaching a 
determination.  Moreover, the examiner opined that the 
veteran's degenerative joint disease was at least as likely 
as not related to his service-connected fibrositis of the 
lumbar spine.  Therefore, his degenerative joint disease 
symptoms should also be considered by the RO in 
readjudicating the veteran's claim.  
The evidence of record indicates that the veteran receives 
ongoing VA outpatient treatment.  The most recent treatment 
records are dated in December 2002.  Subsequent treatment 
records may be pertinent to the veteran's claim, and they 
should be secured.
In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Albany, New York, dated 
from December 2002 to the present.

2.  Thereafter, the RO should forward the 
veteran's claims file to the VA examiner 
who conducted the February 2003 VA 
examination, and request the examiner 
provide the goniometric examination with 
range of motion studies of the 
lumbosacral spine, referred to his 
report.  

3.  If, for any reason, the range of 
motion studies are unavailable, the RO 
must make arrangements for the veteran to 
be afforded a new orthopedic examination 
to determine the severity of his service-
connected low back disorder.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the low back disability.  The 
extent of any weakened movement, excess 
fatigability or incoordination associated 
with these disabilities should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  A 
notation to the effect that this record 
review took place should be included the 
examination report.  All indicated 
studies should be performed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that the 
development is in compliance with the 
directives of this remand, the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
the notice provisions set forth in 
Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


